   Case 2:18-cv-00639-MSD-DEM Document 5 Filed 01/30/19 Page 1 of 1 PageID# 29


AO 399(01/09) Waiver ofthe Service ofSummons
                                                                                                                                   ORIGINAL
                                           United States District Court
                                                          EASTERN DISTRICT OF VIRGINIA
                                                          Norfolk and Newport News Divisions


               JEWEL BULLOCK JONES,
                                 Plaintifffs)

                                     V.                                                   Civil Action No. 2:18cv639


                             STERLING
                              Defendant(s)

                                                  WAIVER OF THE SERVICE OF SUMMONS

To: JEWEL BULLOCK JONES,
               (Name ofthe plaintifTs attorney or unrepresented plaintijff)

       I have received your request to waive service of a summons in this action along with a copy ofthe complaint,
two copies ofthis waiver fonn, and a prepaid means of returning one signed copy ofthe form to you.

             I, or the entity I represent, agree to save the expense ofserving a summons and complaint in this case.

         I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court's
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or ofservice.

          I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from Januarv 2.2019 the date when this request was sent(or 90 days if it was sent outside the United States). If
I fail to do so, a defaultjudgment will be entered against me or the entity I represent.


Date: 1/22/2019                                                                                                      a.
                                                                                                        fgnature ofthe attorneysfmrepresented party
     Sterling                                                                                   Joshua A. Mize - Va. Bar No.90413
         Printed name ofparty waiving service ofsummons                                                            Printed name
                                                                                               110 Front St., Suite 300, Jupiter,PL 33477
                                                                                                                             Address

                                                                                                imize@mize.law
                                                                                                                         E-mail address

                                                                                                407-913-6800
                                                                                                                       Telephone number

                                                    Duty to Avoid Unnecessary Expenses of Serving a Summons
           Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
compiaint A defendant v^o is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in the United States will
be required to pay the expenses of service, unless the defendant shows good cause for the failure.
           "Good cause" does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has nojurisdiction
over this matter or over the defendant or the defendant's property.

             If the waiver is signed and returned, you can stili make these and all other defenses and objections, but you cannot object to the absence of a summons or
ofservice.

           If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and file a
copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
